


Exhibit 10.9

 

FIRST AMENDMENT TO THE

TETRA TECH, INC.

2005 EQUITY INCENTIVE PLAN

(As Amended Through November 7, 2010)

 

WHEREAS, Tetra Tech, Inc. (the “Company”) established the Tetra Tech, Inc. 2005
Equity Incentive Plan, as amended (the “Plan”), to promote the interests of the
Company and its stockholders by enabling the Company to offer Participants (as
defined under the Plan) an opportunity to acquire an equity interest in the
Company;

 

WHEREAS, the Committee (as defined under the Plan) has the authority to amend
the Plan from time to time under Section 11.3 of the Plan; and

 

WHEREAS, the Committee desires to allow Participants the ability to elect to
defer the issuance of stock under Restricted Stock Units on terms and conditions
that it may establish from time to time.

 

NOW, THEREFORE, the following sections of the Plan are hereby amended as follows
effective as of the date set forth below.

 

1.         Section 3.2 is amended by inserting the following clause
(iii) following clause (ii) and renumbering the other clauses of Section 3.2
appropriately:

 

“(iii)     provide for the deferred issuance of stock under Awards granted to a
Participant in accordance with Section 3.5 of the Plan.”

 

2.         Section 3.5 is deleted in its entirety and replaced with the
following:

 

“3.5     Compliance with Applicable Law.   The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award
Agreement in a manner that is consistent and in compliance with a reasonable,
good faith interpretation of all Applicable Laws.  Notwithstanding the
foregoing, the failure to satisfy the requirements of Section 409A or
Section 162(m) with respect to the grant of an Award under the Plan shall not
affect the validity of the action of the Committee otherwise duly authorized and
acting in the matter.”

 

3.         The final sentence of Section 10.1(b) is amended by replacing the
word “and” between clause “x” and “y” with a comma and adding the following at
the end thereof.

 

“and (z) to the extent an Award subject to Section 409A shall be deemed to be
vested or restrictions lapse, expire or terminate upon the occurrence of a
Change in Control and such Change in Control does not constitute a “change in
the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A, then even though such Award may be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of the Change in
Control or any other provision of the Plan, payment will be made, to the extent
necessary to comply with the provisions of Section 409A, to the Participant on
the earliest of (i) the Participant’s “separation from service” with the Company
(determined

 

1

--------------------------------------------------------------------------------


 

in accordance with Section 409A), (ii) the date payment otherwise would have
been made pursuant to the regular payment terms of the Award in the absence of
any provisions in the Plan to the contrary (provided such date is permissible
under Section 409A) or (iii) the Participant’s death.”

 

4.         A new Section 10.12 is added to the Plan as follows:

 

“10.12 Section 409A Compliance.

 

(a)  In General.  The Plan is intended to be administered in a manner consistent
with the requirements, where applicable, of Section 409A.  The Plan shall be
administered in a manner to avoid the imposition on Participants of immediate
income tax recognition and additional taxes pursuant to such Section 409A. 
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any liability to any person in the event Section 409A applies to any Award in a
manner which results in adverse tax consequences to the Participant or any of
his or her transferees.

 

(b)  Elective Deferrals.  No elective deferrals or re-deferrals other than in
regard to Restricted Stock Units are permitted under the Plan.

 

(c)  Applicable Requirements.  To the extent any of the Awards granted under the
Plan are “deferred compensation” for purposes of Section 409A, the following
rules shall apply to such Awards:

 

(i)         Mandatory Deferrals. If the Company decides that the payment of
compensation under the Plan shall be deferred within the meaning of
Section 409A, then, except as provided under Treas. Reg.
Section 1.409A-1(b)(4)(ii), on granting the Award to which such compensation
payment relates, the Company shall specify the date(s) on which such
compensation will be paid in the Award Agreement.

 

(ii)        Initial Deferral Election. For Awards of Restricted Stock Units,
where the Committee provides the opportunity to elect the time and form of the
payment of the underlying Shares at some future time once any requirements have
been satisfied, the Participant must make his or her initial deferral election
for such Award in accordance with the requirements of Section 409A and Treas.
Reg. Section 1.409A-2.

 

(iii)       Subsequent Deferral Election.  To the extent the Company or the
Committee decides to permit compensation subject to Section 409A to be
re-deferred pursuant to Treas. Reg. Section 1.409A-2(b), then the following
conditions must be met:  (x) such election will not take effect until at least
12 months after the date on which it is made; (y) in the case of an election not
related to a payment on account of disability, death or an unforeseeable
emergency, the payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been paid; and (z) any election related to a payment at a
specified time or pursuant to a fixed schedule (within the meaning of Treas.
Reg. 1.409A-3(a)(4)) must be made not less than 12 months before the date
payment is scheduled to be paid.

 

2

--------------------------------------------------------------------------------


 

(iv)       Timing of Payments.  Payment(s) of compensation that is subject to
Section 409A shall only be made upon an event or at a time set forth in Treas.
Reg. Section 1.409A-3, i.e., the Participant’s separation from service, the
Participant’s becoming disabled, the Participant’s death, at a time or a fixed
scheduled specified in the Plan or an Award Agreement, a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, or of an unforeseeable emergency.

 

(v)        Certain Delayed Payments.  Notwithstanding the foregoing, to the
extent an amount was intended to be paid such that it would have qualified as a
short-term deferral under Section 409A and the applicable regulations, then such
payment is or could be delayed if the requirements of Treas. Reg.
1.409A-1(b)(4)(ii) are met.

 

(vi)       Acceleration of Payments.  Any payment made under the Plan to which
Section 409A applies may not be accelerated, except in accordance with Treas.
Reg. 1.409A-3(j)(4).

 

(vii)      Payments to Specified Employees. Payments due to a Participant who is
a “specified employee” within the meaning of Section 409A on account of the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A) shall be made on the date that is six months after
the date of the Participant’s separation from service or, if earlier, the
Participant’s date of death.”

 

(d)       Deferrals to Preserve Deductibility under Section 162(m).  The
Committee may postpone the exercising of Awards, the issuance or delivery of
Shares under any Award or any action permitted under the Plan to prevent the
Company, a Subsidiary or any Affiliate from being denied a Federal income tax
deduction with respect to any Award other than an ISO as a result of
Section 162(m) in accordance with IRS regulations.  In such case, payment of
such deferred amounts must be made as soon as reasonably practicable following
the first date on which the Company, a Subsidiary and/or Affiliate anticipates
or reasonably should anticipate that, if the payment were made on such date, the
Company’s, Subsidiary’s and/or Affiliate’s deduction with respect to such
payment would no longer be restricted due to the application of Section 162(m).

 

 

IN WITNESS WHEREOF, the undersigned has set his hand this 14th day of November,
2013.

 

 

By: /s/ Dan. L. Batrack

 

Dan L. Batrack

 

Title: Chairman and Chief Executive Officer

 

3

--------------------------------------------------------------------------------
